Title: From Benjamin Franklin to De Chezaulx, 21 February 1780
From: Franklin, Benjamin
To: Chezaulx, Jean-Etienne de


Sir
Passy, Feb. 21. 1780.
Mr. De Chaumont having had the whole Care of equipping and paying every thing relating to The little Squadron that sent the Prizes in to Bergen, I have constantly refered to him the Letters you have done me the honour of writing to me on that subject, and I believe he has answered them. I am nevertheless extreamly sinsible of the kind Care, zeal and Activity you have shown and exerted in Behalf of our Interests, and beg you to accept my thankful Acknowledgements. Mr. De Chaumont will pay the Expences as soon as they are regulated and demanded.
I have sent a Memorial on the Subject to the Court of Denmark, reclaiming those Prizes. I hope it will be attended to, and that they will be redelivered. If that should be the Case, it is not amiss that the Officers and men belonging to Them have been so long detain’d. But if that is not likely to take place, it will be well to forward the People to france by the first good Opportunity. Concerning this I imagine you will hear from Mr. de Chaumont.
I have the honour to be with great Respect. sir &c.
M. Dechezaulx Consul de france at Bergen.
